                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUSIAIANA
                               SHREVEPORT DIVISION


UNITED STATES OF AMERICA                              CRIMINAL NO. 5:10-CR-00168-01

VERSUS                                                JUDGE ELIZABETH E. FOOTE

JOSEPH MATHEW EVANS                                   MAGISTRATE JUDGE HORNSBY


                                   MEMORANDUM ORDER

       Now before the Court is Defendant’s Motion to Clarify Time Computation. [Record

Document 142]. For the reasons that follow, the motion is DENIED.

       Defendant entered federal custody after being arrested on February 28, 2018 for violating

the terms of his supervised release. Record Document 125. On May 1, 2018, Defendant was

sentenced in state court to two eight-year terms of imprisonment to run concurrently with each

other; the state court judge also requested that the state court terms run concurrent with any federal

sentence. Record Document 137-1 at 3, 5. Defendant’s state offenses constituted the violations of

his federal supervised release. Record Documents 136 and 137. On June 26, 2018, this Court

sentenced Defendant to a term of imprisonment of two years for those violations. Record

Document 138. At sentencing, this Court ordered that Defendant’s sentence run concurrent with

the two state-court sentences. Id. at 2. Because Defendant has been sentenced by both the state of

Louisiana and the United States but began his state-court sentence before his federal sentence was

imposed, the United States Marshals Service placed a detainer on him. This detainer will expire at

the conclusion of Defendant’s federal sentence. Record Document 140-1 at 1.

       In February of 2019, Defendant moved the Court to lift the federal detainer. Record

Document 140. Based on this Court’s order that his federal sentence run concurrently to his state


                                                  1
sentence, Defendant asserted that his detainer should be lifted in October 2019. Id. at 1. The Court

denied the motion. Record Document 141. In its ruling, the Court noted that “[t]o the extent that

Defendant’s calculation relies on an expectation of good-time credits, the Court notes that the

determination of whether these are awarded lies with the Bureau of Prisons, not the federal courts.

18 U.S.C. § 3264(b)(1).” Id. at 2 n.1.

        Defendant now requests that the Court order the Bureau of Prisons (“the BOP”) to adjust

his sentence to include credit for time served. Record Document 142, p. 2. Defendant complains

that the time calculation provided to him by BOP does not include the four months of time--roughly

February 2018 to June 2018--that he was in federal custody before he was federally sentenced. Id.

Defendant also states that the Court’s earlier ruling confirmed his calculation that his federal

sentence should end, and therefore his federal detainer should be lifted, in October or November

of 2019 “given the good time/credit for time served.” Id. at 1.

        To begin, the Court observes that it did not even mention credit for time served in its

previous ruling. See Record Document 141. Additionally, the Court did not confirm Defendant’s

calculation of his sentence but instead stated that good-time credits must be awarded by BOP. Id.

at 2 n.1. The Court also notes that Defendant is currently housed in a state facility rather than a

federal facility. The Court has no knowledge of whether Defendant can accrue federal good-time

credits while he is housed in a state facility.

        As to credit for time served, the Court notes that it intended for Defendant to receive credit

for the time he spent in federal custody prior to being sentenced, beginning approximately

February 28, 2018. However, the ultimate determination of credit for time served must be made

by the BOP. Unites States v. Wilson, 503 U.S. 329, 335 (1992) (holding that the Attorney General,

through the BOP, has the responsibility of administering the sentence and determining jail-time



                                                  2
credit); Hampton v. Bureau of Prisons, 210 F.3d 367, 367 (5th Cir. 2000) (per curiam) (“The

Attorney General, through the BOP, determines what credit, if any, will be awarded to prisoners

for time spent in custody prior to the commencement of their sentences.”). Therefore, the Court

cannot order the BOP to adjust Defendant’s sentence to include credit for time served.

Accordingly, Defendant’s motion [Record Document 142] is DENIED.

                                                              7th day of January,
        THUS DONE AND SIGNED in Shreveport, Louisiana, this ______

2020.




                                                   ________________________
                                                   ELIZABETH ERNY FOOTE
                                                   UNITED STATES DISTRICT JUDGE




                                              3
